Citation Nr: 1420244	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-17 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1997 to April 2004.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the RO in Los Angeles, California, which, in pertinent part, granted service connection for PTSD and assigned an initial disability rating of 30 percent.   

The Veteran testified from Nashville, Tennessee, at a January 2014 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The Veteran has appealed from the initial rating assigned for the service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  



REMAND

VA Documentation

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that no treatment, counseling, vocational, rehabilitation, and/or other relevant VA records have been associated with the file.  At the January 2014 Board videoconference hearing, the Veteran testified that he began receiving VA treatment for PTSD on or about 2008.  He advanced receiving treatment at VA facilities in California and Tennessee.  Further, the report of an August 2010 VA mental health examination conveys that medical documentation related to the Veteran's PTSD could be found in the "VERIS II" system.  The Board finds such records would be helpful in evaluating the issues on appeal.

PTSD Examination

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  The Veteran's last VA mental health examination was in August 2010.  At the January 2014 Board videoconference hearing, the Veteran's testimony as to his current PTSD symptomatology indicated that the condition may have worsened since the last VA examination.  Further, the Veteran himself testified that that he believed his symptoms has worsened.  As such, a new VA mental health examination is necessary to determine the current severity of the service-connected PTSD.

TDIU

The Court has held that entitlement to a TDIU is raised when a veteran:  
(1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is service connected for PTSD, and he filed a claim for a higher initial disability rating.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  

At the January 2014 Board videoconference hearing, the Veteran testified that he was fired from his last job in 2012 after getting angry with a fellow employee and threatening him.  The Veteran further testified that, while he can obtain employment for stretches of four to six months at a time, he is unable to maintain employment as his jobs usually end after he gets into a confrontation with somebody at work.  In light of such evidence, the issue of entitlement to a TDIU has been raised, and a remand is necessary for initial adjudication of the issue.

 Accordingly, the case is REMANDED for the following action:

1.  The RO or Appeals Management Center (AMC) should send the Veteran VCAA notice for a TDIU.

2.  Associate with the record any VA treatment, counseling, vocational, rehabilitation, and/or other documentation relevant to the Veteran's service-connected PTSD and/or his employability.  If such records are identified but not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. 
§ 3.159(e) (2013).

3.  Then schedule the Veteran for the appropriate VA examination in order to assist in determining the current level of severity of the service-connected PTSD.  The VA examiner should report the extent of the Veteran's PTSD in accordance with VA rating criteria.  A detailed history of relevant symptoms and social and occupational impairment should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

4.  Then, after any additional notification and/or development deemed warranted, adjudicate the issue of entitlement to a TDIU, and readjudicate the issue of a higher initial disability rating for PTSD in excess of 30 percent.  If any of the benefits sought on appeal are denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

